Case: 17-40576      Document: 00514389589         Page: 1    Date Filed: 03/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 17-40576
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                      March 16, 2018
                                                                        Lyle W. Cayce
DEWAYNE RAY CLUBB,                                                           Clerk


                                                 Plaintiff-Appellant

v.

JEFFERSON COUNTY, Texas; JEFF BRANICK, Judge, Jefferson County,
Texas; MITCH WOODS, Sheriff's Office, Jefferson County, Texas; BOB
WORTHAM, District Attorney's Office, Jefferson County, Texas; RACHEL
GROVE, District Attorney's Office, Jefferson County, Texas,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:16-CV-84


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Dewayne Ray Clubb, a former Texas prisoner, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 civil suit as frivolous. In his complaint, Clubb
alleged that he was not advised of his rights upon arrest, that his repeated




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40576     Document: 00514389589     Page: 2   Date Filed: 03/16/2018


                                  No. 17-40576

requests for medication and counsel were ignored, and that he was bullied into
pleading guilty without understanding the effect of his plea.
      This court reviews the dismissal of a frivolous complaint for abuse of
discretion. Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013). In his brief,
Clubb reasserts the facts supporting his claims but fails to make any reference
to the district court’s reasons for dismissing them. Because Clubb offers no
basis to disagree with the district court’s analysis, any challenge to that ruling
is deemed abandoned on appeal. See Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the judgment of the
district court is AFFIRMED.




                                        2